Title: To Alexander Hamilton from Henry Lee, [16 November 1789]
From: Lee, Henry
To: Hamilton, Alexander


[Richmond, November 16, 1789]
My dear sir
The letr. sent to your care, be pleased to return.
Your undertaking is truely arduous but I trust as you progress in the work, difficulty will vanish.
From your situation you must be able to form with some certainty an opinion concerning the domestic debt. Will it speedily rise, will the interest accruing command specie or any thing nearly as valuable, what will become of the indents already issued?
These querys are asked for my private information, perhaps they may be improper, I do not think them so, or I would not propound them—of this you will decide & act accordingly. Nothing can induce me to be instrumental in submitting my friend to an impropriety. I wrote G. Knox some time ago enclosing a let. for Governor St. Clair.
Will you before you answer me know whether my letr. was received.
The antefederal gentlemen in our assembly do not relish the amendments proposed by Congress to the constitution.
Yours always & affy
Henry Lee
RichmondNov. 16th. 89
